DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 16 November 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0051450   04/28/2020   Republic of Korea).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 10-11, 16-17, 20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 9,601,172 B2 hereinafter “Lee”).

    	Regarding Independent Claim 1, Lee, for example in Figs. 1-22, discloses an address counting circuit (included block 10; in Figs. 14, 19, related in Figs. 1-13, 15-18, 20-22) comprising: a shared address counting circuit (within block 500; in Figs. 14, 19, related in Figs. 1-13, 15-18, 20-22) configured to generate a first shared address (e.g., ADDR1_E; in Fig. 15, related in Figs. 1-14, 16-22) and a second shared address (e.g., ADDRE1_0; in Fig. 15, related in Figs. 1-14, 16-22) by counting an external start address (e.g., CA0; in Fig. 14, related in Figs. 1-13, 15-22) at a first edge and a second edge of a counting clock signal (e.g., CLK_D; in Fig. 15 related in Figs. 1-14, 16-22); and a latch circuit (see for example in Figs. 8, 10, 20) including a plurality of latches configured to share the first shared address and the second shared address (within Figs. 8, 10, 20), respectively and generate a plurality of column addresses (provide signals to COLUMN DECODER  via CA LATCH 250; in Fig. 19, related in Figs. 1-18, 20-2) by latching the first shared address and the second shared address according to a plurality of latch clock signals (e.g., PCS_CLK1/PCS_CLK2; in Fig. 12, 14, 17-18, related in Figs. 1-11, 13, 15-16, 19-22).  
Regarding claim 6, Lee, for example in Figs. 1-22, discloses further comprising a clock signal generation circuit (e.g., block 400; in Fig. 17, related in Figs. 1-16, 18-22) configured to generate a plurality of counting clock signals and the plurality of latch clock signals according to an external clock signal and at least one enable signal (see for example in Fig. 17, related in Figs. 1-16, 18-22).  

Regarding Independent Claim 10, Lee, for example in Figs. 1-22, discloses a semiconductor device (see for example in Fig. 19, related in Figs. 1-18, 20-22) comprising: a memory region (see for example in Fig. 19, related in Figs. 1-18, 20-22) including a plurality of unit memory regions (Fig. 19, related in Figs. 1-18, 20-22); and an address counting circuit (included block 10; in Figs. 14, 19, related in Figs. 1-13, 15-18, 20-22) configured to generate a first shared address (e.g., ADDR1_E; in Fig. 15, related in Figs. 1-14, 16-22) and a second shared address (e.g., ADDRE1_0; in Fig. 15, related in Figs. 1-14, 16-22) by counting an external start address (e.g., CA0; in Fig. 14, related in Figs. 1-13, 15-22) at a first edge and a second edge of a counting clock signal (e.g., CLK_D; in Fig. 15 related in Figs. 1-14, 16-22) and generate a plurality of column addresses corresponding to the plurality of unit memory regions (provide signals to COLUMN DECODER via CA LATCH 250; in Fig. 19, related in Figs. 1-18, 20-2) by latching the first shared address and the second shared address according to a plurality of latch clock signals (e.g., PCS_CLK1/PCS_CLK2; in Fig. 12, 14, 17-18, related in Figs. 1-11, 13, 15-16, 19-22).  
Regarding claim 11, Lee, for example in Figs. 1-22, discloses wherein the address counting circuit includes: a shared address counting circuit configured to generate the first shared address and the second shared address by counting the external start address at the first edge and the second edge of the counting clock signal (as discussed above; in Figs. 14, 19, related in Figs. 1-13, 15-18, 20-22); and a latch circuit including a plurality of latches configure to share the first shared address and the second shared address, respectively and generate the plurality of column 
Regarding claim 16, Lee, for example in Figs. 1-22, discloses further comprising a clock signal generation circuit (e.g., block 400; in Fig. 17, related in Figs. 1-16, 18-22) configured to generate a plurality of counting clock signals and the plurality of latch clock signals according to an external clock signal and at least one enable signal (see for example in Fig. 17, related in Figs. 1-16, 18-22).  
Regarding claim 17, Lee, for example in Figs. 1-22, discloses wherein any one of the plurality of counting clock signals is used as the counting clock signal (see for example in Fig. 17, related in Figs. 1-16, 18-22).  
Regarding claim 20, Lee, for example in Figs. 1-22, discloses wherein the memory region includes NAND flash memory cells (see for example in Figs. 21-22, related in Figs. 1-20).  
Allowable Subject Matter
Claims 2-5, 8-9, 12-15, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record fail to teach or suggest an address counting circuit as recited in claim 2, and particularly, wherein the is shared address counting circuit includes: a first counter configured to vary a value of the first shared address by counting the external start address according to the first edge of the counting clock signal; and a second 
Regarding claim 4, the prior arts of record fail to teach or suggest an address counting circuit as recited in claim 4, and particularly, wherein the shared address counting circuit includes: an inverter configured to invert the counting clock signal and output an inverted counting clock signal; a first counter configured to vary a value of the first shared address by counting the external start address according to the counting clock signal; and a second counter configured to vary a value of the second is shared address by counting the external start address according to an output of the inverter.  
Regarding claim 5, the prior arts of record fail to teach or suggest an address counting circuit as recited in claim 5, and particularly, wherein the latch circuit is configured to generate partial column addresses among the plurality of column addresses by latching the first shared address according to partial latch clock signals among the plurality of latch clock signals, and generate remaining column addresses among the plurality of column addresses by latching the second shared address according to remaining latch clock signals among the plurality of latch clock signals.  
Regarding claim 8, the prior arts of record fail to teach or suggest an address counting circuit as recited in claim 8, and particularly, wherein the clock signal generation circuit includes: a counting clock signal generation circuit configured to generate isthe plurality of counting clock signals according to a power voltage level, the external clock signal, and a first enable signal; and a latch clock signal generation circuit configured to generate the plurality of latch clock signals according to the power voltage level, the external clock signal, and a second enable signal.

Regarding claim 12, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 12, and particularly, wherein the shared address counting circuit includes: a first counter configured to vary a value of the first shared address by counting the external start address according to the first edge of the counting clock signal; and a second counter configured to vary a value of the second shared address by counting the external start address according to the second edge of the counting clock signal.  
Regarding claim 13, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 13, and particularly, wherein a first group comprising at least two latches from the plurality of latches shares the first shared address received from the first counter, and wherein a second group comprising at least two latches from the plurality of latches shares the second shared address received from the second counter, the at least two latches of the second group different from the at least two latches of the first group.  
Regarding claim 14, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 14, and particularly, wherein the shared address counting circuit includes: an inverter configured to invert the counting clock signal and output an inverted 
Regarding claim 15, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 15, and particularly, wherein the latch circuit is configured to generate partial column addresses among the plurality of column addresses by latching the first shared address according to partial latch clock signals among the plurality of latch clock signals, and generate remaining column addresses among the plurality of column addresses by latching the second shared address is according to remaining latch clock signals among the plurality of latch clock signals.  
Regarding claim 18, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 18, and particularly, wherein the clock signal generation circuit includes: a counting clock signal generation circuit configured to generate the plurality of counting clock signals according to a power voltage level, the external clock signal, and a first enable signal; and a latch clock signal generation circuit configured to generate the plurality of latch clock signals according to the power voltage level, the external clock signal, and a second enable signal.  
Regarding claim 19, the prior arts of record fail to teach or suggest a semiconductor device as recited in claim 19, and particularly, wherein the clock signal generation circuit includes: a first flip flop group configured to sequentially activate the plurality of counting clock signals by sequentially shifting the power voltage level at a rising edge of the external clock signal during an activation period of the first enable signal; and a second flip flop group .  
Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the reference of Lee et al (US 9,601,172 B2 hereinafter “Lee”) fails to teach or disclose “vary the value of the first shared address and the second shared address”, as recited in claims 1, 10 (see remarks file 16 November 2021, first paragraph on page 9).
In response to applicant’s argument that the reference of Lee et al (US 9,601,172 B2 hereinafter “Lee”) disclose that “vary a value of the first shared address and second shared address”. See for example in Fig. 15, shown vary ADDRE1_E to ADDRE2_E and so on.

    PNG
    media_image1.png
    639
    564
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THA-O H BUI/Primary Examiner, Art Unit 2825